Mr. Justice Critz
delivered the opinion of the Court.
This is a motion to file an original petition for the issuance by this Court of writs of prohibition and injunction. It is filed by Texas Employers’ Insurance Association, as relator, against Honorable H. Fountain Kirby, Judge of the Seventy-seventh Judicial District of Texas, Honorable Sam Holland, *107Judge of the Third Judicial District of Texas, Jesse Sweeten, Sheriff of Henderson County, Texas, Ed Landman and Addie B. Landman, his wife, as respondent. The petition sought to be filed accompanies the motion
The matter here involved was first presented to the Court of Civil Appeals at Dallas. The opinion of that Court, by Judge Looney, very fully and correctly states the facts and the relief sought. Substantially the same facts are stated in the petition here sought to be filed, as were stated in the petition filed in the Court of Civil Appeals, and the same relief sought. The Court of Civil Appeals very correctly held that it had no jurisdiction to grant the relief sought in that Court. In the interest of brevity, we refer to and adopt the statement contained in the opinion of the Court of Civil Appeals. 150 S. W. (2d) 123.
A reading of the opinion of the Court of Civil Appeals will demonstrate that the relator here seeks to have this Court issue writs of prohibition and injunction in a matter not otherwise before this Court. Furthermore, such writs are not sought for the purpose of protecting or enforcing any judgment of this Court, or for the purpose of protecting or enforcing its jurisdiction. It is settled that the Supreme Court has no jurisdiction to issue the writs of prohibition or injunction in such a case. 24 Tex. Jur., p. 150, sec. 110; 11 Tex. Jur., p. 183, sec. 118 Id., p. 185, sec. 119; Milam County Oil Mill Co. v. Bass, 106 Texas 260, 163 S. W. 577; City of Laredo v. Martin, 52 Texas 548; Wells v. Littlefield, 62 Texas 28; Churchill v. Martin, 65 Texas 367; Waters-Pierce Oil Co. v. State, 107 Texas 11, 106 S. W. 327; Curtis v. Moore, 130 Texas 396, 110 S. W. (2d) 1146.
The motion to file is overruled.
Opinion delivered June 25, 1941.